  Exhibit 10.14


 
ADVISORY AGREEMENT
 
This Advisory Agreement is made and entered into, as of November 8, 2019
(“Effective Date”), by and between PEDEVCO Corp., a Texas corporation
(“Company”), having a principal place of business at 575 N. Dairy Ashford,
Energy Center II, Suite 210, Houston, Texas 77079 and Viktor Tkachev, a(n) X
individual, ☐ partnership, ☐ limited liability partnership, ☐ corporation, ☐
limited liability company (check the appropriate box), having a principal place
of business at Arhitektora Vlasova street, 22, apt. 93, Moscow 117393, Russia
(“Advisor”).
 
1. Engagement of Services
 
. Company engages Advisor to provide the services set forth on Schedule A
attached hereto. Schedule A can be amended from time to time should the scope of
services change at any time.
 
2. Compensation; Timing
 
. Company will pay Advisor the fee set forth on Schedule A. Company will
reimburse Advisor’s expenses which have been approved beforehand in writing by
Company (email acceptable) no later than thirty (30) days after Company’s
receipt of Advisor’s invoice, provided that reimbursement for expenses may be
delayed until such time as Advisor has furnished reasonable documentation for
authorized expenses as Company may reasonably request. Upon termination of this
Agreement for any reason, Advisor will be (a) paid fees on the basis stated on
Schedule A and (b) reimbursed only for expenses that are incurred pursuant to
this Section 2 prior to termination of this Agreement.
 
3. Independent Contractor Relationship
 
(a) Advisor’s relationship with Company is that of an independent contractor,
and nothing in this Agreement is intended to, or shall be construed to, create a
partnership, agency, joint venture, employment or similar relationship. Advisor
will not be entitled to any of the benefits that Company may make available to
its employees, including, but not limited to, group health or life insurance,
profit-sharing or retirement benefits, vacation days, sick days, or holidays.
Advisor is not authorized to make any representation, contract or commitment on
behalf of Company unless specifically requested or authorized in writing to do
so by a Company manager. Advisor is solely responsible for, and will file, on a
timely basis, all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement. Advisor is solely responsible
for, and must maintain adequate records of, expenses incurred in the course of
performing services under this Agreement. No part of Advisor’s compensation will
be subject to withholding by Company for the payment of any social security,
federal, state or any other employee payroll taxes. Advisor is solely
responsible for and assumes full responsibility for (as applicable) the payment
of FICA, FUTA and income taxes and compliance with any other international,
federal, state, or local laws, rules and regulations. Company will regularly
report amounts paid to Advisor by filing Form 1099-MISC with the Internal
Revenue Service as required by law.
 
(b) Company understands and agrees that Advisor shall render services in
whatever manner deemed appropriate by Advisor. During the term of this
Agreement, Advisor agrees to perform the services on a professional best-efforts
basis, in accordance with all applicable laws and regulations and in accordance
with the highest applicable industry standards.
 
(c) Company shall not control or direct, nor shall the Company have any right to
control or direct, the result of or the details, methods, manner or means by
which Advisor performs his or her business or services, except that Advisor
shall coordinate services with the Company, shall provide services in accordance
with generally accepted industry standards and in compliance with all
international, federal, state, and local laws.
 
(d) Advisor has and will at all times retain the exclusive right to control and
direct the method, details, and means of performing the services under this
Agreement. Company shall not specify the amount of time required to perform
individual aspects of the services. Advisor’s services are not exclusive to the
Company, and Advisor may render services for other business entities.
 
4. Reserved
 
 
1

 
 
5. Confidentiality
 
(a) Definition of Confidential Information
 
. “Confidential Information” means (a) any technical and non-technical
information related to Company’s business and current, future and proposed
products and services of Company, including for example and without limitation,
Company Property (as defined in Section 5(d)), and Company’s information
concerning research, development, design details and specifications, financial
information, procurement requirements, engineering and manufacturing
information, customer lists, business forecasts, sales information and marketing
plans and (b) any information that may be made known to Advisor and that Company
has received from others that Company is obligated to treat as confidential or
proprietary.
 
(b) Non-Disclosure and Nonuse Obligations
 
. During Advisor's independent contractor relationship under this Agreement,
Company shall provide to Advisor Confidential Information. In exchange for the
Company's promise to provide Advisor with Confidential Information, and except
as permitted in this Section 5(b), Advisor shall not use, disseminate or in any
way disclose the Confidential Information. Advisor may use the Confidential
Information solely to perform services pursuant to this Agreement for the
benefit of Company. Advisor shall treat all Confidential Information with the
same degree of care as Advisor accords to Advisor’s own confidential
information, but in no case shall Advisor use less than reasonable care. If
Advisor is not an individual, Advisor shall disclose Confidential Information
only to those of Advisor’s employees who have a need to know such information.
Advisor certifies that each such employee will have agreed, either as a
condition of employment or in order to obtain the Confidential Information, to
be bound by terms and conditions at least as protective as those terms and
conditions applicable to Advisor under this Agreement. Advisor shall immediately
give notice to Company of any unauthorized use or disclosure of the Confidential
Information. Advisor shall assist Company in remedying any such unauthorized use
or disclosure of the Confidential Information. Advisor agrees not to communicate
any information to Company in violation of the proprietary rights of any third
party.
 
(c) Exclusions from Non-Disclosure and Nonuse Obligations
 
. Advisor’s obligations under Section (b) shall not apply to any Confidential
Information that Advisor can demonstrate (a) was in the public domain at or
subsequent to the time such Confidential Information was communicated to Advisor
by Company through no fault of Advisor; (b) was rightfully in Advisor’s
possession free of any obligation of confidence at or subsequent to the time
such Confidential Information was communicated to Advisor by Company; or (c) was
developed by employees of Advisor independently of and without reference to any
Confidential Information communicated to Advisor by Company. A disclosure of any
Confidential Information by Advisor (a) in response to a valid order by a court
or other governmental body or (b) as otherwise required by law shall not be
considered to be a breach of this Agreement or a waiver of confidentiality for
other purposes; provided, however, that Advisor shall provide prompt prior
written notice thereof to Company to enable Company to seek a protective order
or otherwise prevent such disclosure.
 
(d) Ownership and Return of Confidential Information and Company Property
 
. All Confidential Information and any materials (including, without limitation,
documents, drawings, papers, diskettes, tapes, models, apparatus, sketches,
designs and lists) furnished to Advisor by Company, whether delivered to Advisor
by Company or made by Advisor in the performance of services under this
Agreement and whether or not they contain or disclose Confidential Information
(collectively, the “Company Property”), are the sole and exclusive property of
Company or Company’s suppliers or customers. Advisor agrees to keep all Company
Property at Advisor’s premises unless otherwise permitted in writing by Company.
Within five (5) days after any request by Company, Advisor shall destroy or
deliver to Company, at Company’s option, (a) all Company Property and (b) all
materials in Advisor’s possession or control that contain or disclose any
Confidential Information. Advisor will provide Company a written certification
of Advisor’s compliance with Advisor’s obligations under this Section 5(d).
 
6. Indemnification
 
. Advisor will indemnify and hold harmless Company from and against any and all
third party claims, suits, actions, demands and proceedings against Company and
all losses, costs and liabilities related thereto arising out of or related to
(i) an allegation that any item, material and other deliverable delivered by
Advisor under this Agreement infringes any intellectual property rights or
publicity rights of a third party or (ii) any negligence by Advisor or any other
act or omission of Advisor, including without limitation any breach of this
Agreement by Advisor.
 
7. Observance of Company Rules
 
. At all times while on Company’s premises, Advisor will observe Company’s rules
and regulations with respect to conduct, health, safety and protection of
persons and property.
 
8. No Conflict of Interest
 
. During the term of this Agreement, Advisor will not accept work, enter into a
contract or accept an obligation inconsistent or incompatible with Advisor’s
obligations, or the scope of services to be rendered for Company, under this
Agreement. Advisor warrants that, to the best of Advisor’s knowledge, there is
no other existing contract or duty on Advisor’s part that conflicts with or is
inconsistent with this Agreement. Advisor agrees to indemnify Company from any
and all loss or liability incurred by reason of the alleged breach by Advisor of
any services agreement with any third party.
 
 
2

 
 
9. Reserved.
 
10. Term and Termination
 
(a) Term
 
. This Agreement is effective as of the Effective Date set forth above and shall
continue indefinitely unless and until terminated by either party as set forth
below.
 
(b) Termination by Company
 
. Company may terminate this Agreement without cause at any time, with
termination effective fifteen (15) days after Company’s delivery to Advisor of
written notice of termination (email acceptable). Company also may terminate
this Agreement immediately for a material breach by Advisor if Advisor’s
material breach of any provision of this Agreement is not cured within ten (10)
days after the date of Company’s written notice of breach (email acceptable).
 
(c) Termination by Advisor
 
. Advisor may terminate this Agreement without cause at any time, with
termination effective fifteen (15) days after Advisor’s delivery to Company of
written notice of termination (email acceptable). Advisor also may terminate
this Agreement immediately for a material breach by Company if Company’s
material breach of any provision of this Agreement is not cured within ten (10)
days after the date of Advisor’s written notice of breach (email acceptable).
 
(d) Effect of Expiration or Termination
 
. Upon expiration or termination of this Agreement, Company shall pay Advisor
for services performed under this Agreement as set forth on Schedule A. The
definitions contained in this Agreement and the rights and obligations contained
in this Section 10(d) and Sections 5 and 11 will survive any termination or
expiration of this Agreement.
 
11. General Provisions
 
(a) Successors and Assigns
 
. Advisor may not subcontract or otherwise delegate Advisor’s obligations under
this Agreement without Company’s prior written consent. Subject to the
foregoing, this Agreement will be for the benefit of Company’s successors and
assigns, and will be binding on Advisor’s assignees.
 
(b) Injunctive Relief
 
. Advisor’s obligations under this Agreement are of a unique character that
gives them particular value; Advisor’s breach of any of such obligations will
result in irreparable and continuing damage to Company for which money damages
are insufficient, and Company shall be entitled to injunctive relief and/or a
decree for specific performance, and such other relief as may be proper
(including money damages if appropriate).
 
(c) Notices
 
. Any and all notices, requests, demands, or other communications provided for
hereunder, shall be given in writing by personal service, by registered or
certified mail, postage prepaid, overnight delivery service, delivery charges
prepaid, or by email, facsimile or other electronic means addressed to the
intended recipients. A notice shall be deemed to have been received when
personally served or delivered or five (5) days after being mailed, or one (1)
day after being sent by overnight delivery service or by email, facsimile or
other electronic means.
 
 
3

 
 
(d) Governing Law; Forum
 
. This Agreement shall be governed in all respects by the laws of the United
States of America and by the laws of the State of Texas, as such laws are
applied to agreements entered into and to be performed entirely within Texas
between Texas residents. Each of the parties irrevocably consents to the
exclusive personal jurisdiction of the federal and state courts located in
Texas, as applicable, for any matter arising out of or relating to this
Agreement, except that in actions seeking to enforce any order or any judgment
of such federal or state courts located in Texas, such personal jurisdiction
shall be nonexclusive. Additionally, notwithstanding anything in the foregoing
to the contrary, a claim for equitable relief arising out of or related to this
Agreement may be brought in any court of competent jurisdiction.
 
(e) Severability
 
. If a court of law holds any provision of this Agreement to be illegal, invalid
or unenforceable, (a) that provision shall be deemed amended to achieve an
economic effect that is as near as possible to that provided by the original
provision and (b) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected thereby.
 
(f) Waiver; Modification
 
. If Company waives any term, provision or Advisor’s breach of this Agreement,
such waiver shall not be effective unless it is in writing and signed by
Company. No waiver by a party of a breach of this Agreement shall constitute a
waiver of any other or subsequent breach by Advisor. This Agreement may be
modified only by mutual written agreement of authorized representatives of the
parties.
 
(g) Entire Agreement
 
. This Agreement constitutes the entire agreement between the parties relating
to this subject matter and supersedes all prior or contemporaneous agreements
concerning such subject matter, written or oral.
 
[SIGNATURE PAGE FOLLOWS]
 
4

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
COMPANY
PEDEVCO CORP.
By: /s/ Clark R. Moore
Name: Clark R. Moore
Title: EVP and General Counsel
ADVISOR
VIKTOR TKACHEV
By: /s/ Viktor Tkachev
SSN: On File
Address: Arhitektora Vlasova street, 22, apt. 93, Moscow 117393, Russia
 
 
 

 
 
 
5

 

 
SCHEDULE A
 
SERVICES
 
Advisory services related to strategic planning and business development.
 
FEES
 
The Company shall provide the following compensation to Advisor under this
Agreement:
 
a.
Grant of 100,000 shares of Company restricted common stock under the Company’s
2012 Equity Incentive Plan, as amended, vesting on the date six (6) months
following the date of grant, subject to continued service of Advisor to the
Company.
 
b.
Such other compensation as agreed upon from time to time between the Company and
Advisor.
 
6
